El Juez Asociado SeSor Wolf,
emitió la opinión del tribunal.
Cuando esta corte declara, sin lugar una petición de certiorari diciendo simplemente 4‘No ha lugar,” mny generalmente no se hace referencia a los méritos de una posible apelación. La negativa a expedir el anto puede deberse a qne .no se presentó, ninguna cuestión jurisdiccional o de procedimiento, que existe nn remedio adecuado, etc., o la petición puede ser denegada discrecionalmente por varias razones. *690Tal negativa nlo sienta base alguna para la argumentación de que una apelación ordinariamente tramitada e]s frívola.
Cuando la corte inferior resuelve que cierta persona es un acreedor preferido y ordena a un administrador que pague tal reclamación preferida, aparece, por lo menos prima facie, que esiste una resolución final de la cual el adminis-trador tiene derecho a apelar. Avalo Sánchez v. Sucn. Díaz, 9 D.P.R. 339; Abarca v. Central Vannina, 23 D.P.R. 566. Por lo menos el apelado no nos ha convencido de lo contrario. Debe declararse sin lugar la moción de desestimación.